                                                            Case 5:19-cv-00046-JGB-SP Document 59 Filed 07/29/19 Page 1 of 3 Page ID #:510



                                                                    1   Donald W. Bivens, Pro Hac Vice
                                                                        dbivens@swlaw.com
                                                                    2   Patrick W. Kelly, Bar No. 274588
                                                                        pkelly@swlaw.com
                                                                    3   SNELL & WILMER L.L.P.
                                                                        350 South Grand Avenue, Suite 3100
                                                                    4   Los Angeles, California 90071
                                                                        Telephone: 213.929.2500
                                                                    5   Facsimile: 213.929.2525
                                                                    6   Attorneys for Plaintiff
                                                                        SV3, LLC
                                                                    7
                                                                    8
                                                                    9                          UNITED STATES DISTRICT COURT
                                                                   10                         CENTRAL DISTRICT OF CALIFORNIA
                                                                   11
               ILMER


                                   LOS ANGELES, CALIFORNIA 90071
            _________

                                     350 SOUTH GRAND AVENUE




                                                                   12   SV3, LLC, an Arizona limited liability   Case No. 5:19-cv-00046-JGB (SPx)
                                       TWO CALIFORNIA PLAZA




                                                                        company,                                 Hon. Jesus G. Bernal
          &W
                          LAW OFFICES

                                            SUITE 2600




                                                                   13                                            Hon. Magistrate Sheri Pym
                 L.L.P.




                                                                                         Plaintiff,              Ctrm: 1
  _________




                                                                   14
SNELL




                                                                                 v.
                                                                   15
                                                                        GG DISTRIBUTION, INC., a California      Stipulation re Dismissal of
                                                                   16   corporation;                             Defendants GG Distribution, Inc.
                                                                        RELIANCE TRADING, INC. dba US            and Reliance Trading, Inc. dba US
                                                                   17   VAPE WHOLESALE, a California             Vape Wholesale
                                                                        corporation;
                                                                   18   SPOTLESS DISTRIBUTION, INC., a
                                                                        California corporation; and
                                                                   19   IE VAPOR, INC., a California
                                                                        corporation,
                                                                   20                   Defendants.
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                             STIPULATION RE DISMISSAL
                                                                        4813-9370-1276                                     CASE NO. 5:19-CV-00046-JGB-SP
                                        Case 5:19-cv-00046-JGB-SP Document 59 Filed 07/29/19 Page 2 of 3 Page ID #:511



                                             1            Plaintiff SV3, LLC (“SV3”) and defendants Reliance Trading, Inc. dba US
                                             2   Vape Wholesale (“Reliance Trading”) and GG Distribution, Inc. (“GG
                                             3   Distribution”), by and through their respective attorneys and pursuant to Rule
                                             4   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate and agree
                                             5   as follows:
                                             6                                          RECITALS
                                             7            1.      On January 7, 2019, SV3 filed a Complaint in the United States
                                             8   District Court for the Central District of California, titled SV3, LLC v. GG
                                             9   Distribution, Inc., et al., Case No. 5:19-cv-00046-JGB (SPx).
                                            10            2.      On or about March 12, 2019, GG Distribution and Reliance Trading
                                            11   filed their answer to SV3’s Complaint.
SNELL & WILMER

            LOS ANGELES, CALIFORNIA 90071
              350 SOUTH GRAND AVENUE




                                            12                                        STIPULATION
                TWO CALIFORNIA PLAZA
                  ATTORNEYS AT LAW

                     SUITE 3100




                                            13            SV3, GG Distribution, and Reliance Trading hereby stipulate and agree as
                                            14   follows:
                                            15            1.      SV3 hereby dismisses GG Distribution and Reliance Trading from the
                                            16   action without prejudice; and
                                            17            2.      SV3, GG Distribution, and Reliance Trading will bear their own
                                            18   attorneys’ fees and costs in connection with this action.
                                            19
                                            20   Dated: July 29, 2019                          SNELL & WILMER L.L.P.
                                            21
                                            22                                                 By: /s/ Patrick W. Kelly
                                                                                                  Donald W. Bivens
                                            23                                                    Patrick W. Kelly
                                            24                                                 Attorneys for Plaintiff
                                                                                               SV3, LLC
                                            25
                                            26
                                            27
                                            28

                                                 4813-9370-1276                                                 STIPULATION RE DISMISSAL
                                                                                            -2-               CASE NO. 5:19-CV-00046-JGB-SP
                                        Case 5:19-cv-00046-JGB-SP Document 59 Filed 07/29/19 Page 3 of 3 Page ID #:512



                                             1   Dated: July 29, 2019                         GALLINGER LAW PC
                                             2
                                             3                                                By: /s/ Todd E. Gallinger
                                                                                                 Todd E. Gallinger
                                             4
                                                                                              Attorneys for Defendants
                                             5                                                GG Distribution, Inc. and Reliance
                                                                                              Trading, Inc. dba US Vape Wholesale
                                             6
                                             7
                                             8
                                             9
                                                                             ATTORNEY ATTESTATION
                                            10
                                                          I, Patrick W. Kelly, am the ECF User whose ID and password are being used
                                            11
SNELL & WILMER




                                                 to file this Stipulation re Dismissal. In compliance with Local Rule 5-4.3.4, I
            LOS ANGELES, CALIFORNIA 90071
              350 SOUTH GRAND AVENUE




                                            12
                TWO CALIFORNIA PLAZA
                  ATTORNEYS AT LAW




                                                 hereby attest that all other signatories listed, and on whose behalf the filing is
                     SUITE 3100




                                            13
                                                 submitted, concur in the filing’s content and have authorized the filing.
                                            14
                                            15   Dated: July 29, 2019                         SNELL & WILMER L.L.P.
                                            16
                                            17                                                By: /s/ Patrick W. Kelly
                                                                                                 Donald W. Bivens
                                            18                                                   Patrick W. Kelly
                                            19                                                Attorneys for Plaintiff
                                                                                              SV3, LLC
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 4813-9370-1276                                                 STIPULATION RE DISMISSAL
                                                                                           -3-                CASE NO. 5:19-CV-00046-JGB-SP
